Citation Nr: 0424702	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  03-16 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for residuals of a right 
eye injury. 



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who had active service from 
September 1970 to May 1971, and apparently received a medical 
discharge.  This case is before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 rating 
decision by the Waco Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In November 2003, the veteran and 
his representative testified before a Decision Review Officer 
(DRO) and a transcript of that hearing is of record.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

It appears that the veteran initially filed a claim for the 
benefit sought upon (or soon after) his discharge from 
service.  His file has been lost by VA.  In such 
circumstances VA has a well-established heightened duty to 
assist.  The heightened duty to assist does not appear to be 
met.  

The denial of the current claim appears to be premised on the 
fact that current medical evidence does not show residuals of 
eye trauma.  However, the examinations to date to not appear 
to have been conducted with access to the veteran's complete 
service and VA medical records.  Specifically, while 
associated with the claims file there are two manila 
envelopes containing service medical and personnel records, a 
report of an examination conducted apparently in conjunction 
with medical discharge processing refers to an "attached" 
eye consult.  The record does not include such consult 
report.  Although it is possible that the report was 
associated with the irretrievably lost file, it is also 
possible that a copy may be available from the records 
depository of the facility where the eye consult took place.  
The veteran testified that following his eye injury in 
service he was seen for the injury at Fort Ord.  There are no 
records of such examination/treatment.  If the veteran was 
indeed discharged for medical reasons (available records also 
show a hernia history on discharge that was not noted on 
induction), there should be a Medical Board report available.  
Such report may be in among further personnel records, or may 
be in the veteran's possession.  Likewise, the "rebuilt" 
claims file contains a copy of a single page from an August 
1971 VA examination report noting an eye injury in service.  
It appears that this page was submitted by the veteran and, 
if so, it suggests that he may have other pertinent records 
in his possession. Such records must be secured.  The veteran 
also testified that after he was discharged from service he 
was treated on an outpatient basis at a VA Hospital in 
Lubbock, Texas in 1971 or 1972.  The record does not include 
any reports from VA facility in Lubbock Texas.

In addition, the record contains an opinion from Dr. W.C., 
who apparently has examined or treated the veteran; however, 
there are no treatment/examination records from Dr. W.C.  
Such records are needed to complete the picture of the 
disability at issue.  

And while the veteran has been provided some notice of the 
Veterans Claims Assistance Act of 2000 (VCAA), in a letter in 
September 2002, it does not appear that the notice was in 
accordance with all applicable guidelines.  As the case is 
being remanded anyway, there is an opportunity to correct any 
notice deficiency.

Accordingly, the case is remanded for the 
following:

1.  The veteran should be provided 
notice of the VCAA that is in full 
compliance with the statutes, 
implementing regulations, and precedent 
interpretative decisions of the United 
States Court of Appeals for Veterans 
Claims.  He must specifically be 
advised to submit everything in his 
possession pertinent to the claim.  He 
and his representative should have the 
opportunity to respond.  

2.  The RO should arrange for an 
exhaustive search for:  

           Any additional service medical 
or personnel      
           records.  The veteran should 
be asked to identify 
           the service medical facility 
where he had the eye 
           consult prior to discharge, 
and the search for 
           records should include the 
depository for records
           from that facility.

           The complete report of the VA 
examination in
            August 1971.  The veteran 
should be asked to 
            identify the VA facility 
where it was conducted.
   
            Any records of treatment or 
examination of the 
            veteran at a Lubbock Texas VA 
facility.
           
           Complete records of any 
examination or    
            treatment the veteran 
received for his right eye 
           from Dr. W. C.

           Records of any examinations or 
treatment the     
           veteran received for his right 
eye since his       
           discharge from service.  He 
must identify all          
           sources.

If any records sought are unavailable 
because they are irretrievably lost or 
destroyed, it should be so certified.  
The veteran must cooperate with this 
development by providing the necessary 
identifying information and any necessary 
releases.  He must also submit all 
records in his possession pertinent to 
the claim, including, if he has them, 
copies of his complete Medical Evaluation 
report on discharge from service, and the 
complete report of the VA examination in 
August 1981.  In conjunction with this 
development the veteran should be advised 
of the provisions of 38 C.F.R. § 3.158, 
and that his claim may be processed under 
such should he fail to cooperate with 
requests for evidence/identifying 
information.

3.  If the exhaustive development sought 
above uncovers any additional pertinent 
evidence, the RO should then arrange for 
a VA examination by an ophthalmologist to 
ascertain the nature and likely etiology 
of the veteran's current right eye 
disorder, specifically whether any 
current right eye disability is at least 
likely as not due to an injury in 
service.  The veteran's claims folder 
must be available to, and reviewed by, 
the examiner in conjunction with the 
examination; and the examiner should 
indicate that evidence reviewed included 
that received pursuant to the development 
above.  The examiner must explain the 
rationale for all opinions given.  

4.  The RO should then readjudicate the 
claim, applying 38 C.F.R. § 3.158, if 
indicated.  If it remains denied, an 
appropriate supplemental SOC should be 
issued, and the appellant and his 
representative should have the 
opportunity to respond.  The case 
should then be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

